DETAILED ACTION
This office action is in response to the elections of claims filed on 10/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Species I in the reply filed on October 8, 2021 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-8, 10-16, 18-21 and 23. Claims 7, 8 and 14 have been withdrawn as Non-Elected claims. Claims 9, 17, 22 and 24-26 are canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,633,939) in the view of Cheng (US 9,159,678).
With respect to Claim 1, Kim shows (Fig. 4H) most aspects of the current invention including a semiconductor package comprising:
a semiconductor chip (310) including a chip pad (210)
a lower redistribution structure (100) on the semiconductor chip, the lower redistribution structure including a lower redistribution insulating layer (111) and a lower redistribution pattern (131) electrically connected to the chip pad of the semiconductor chip;
a molding layer (20) on at least a portion of the semiconductor chip; 
a conductive post (220) in the molding layer, the conductive post having a bottom surface and a top surface, the bottom surface of the conductive post being in contact with the lower redistribution pattern of the lower redistribution structure 
However, Kim does not explicitly disclose wherein the top surface of the conductive post having a concave shape.
On the other hand, Cheng shows (Fig. 5) an semiconductor device, comprising a molding layer (107) on at least a portion of a semiconductor chip (102), a conductive post (106) in the molding layer, the conductive post having a bottom surface and a top surface and wherein the top surface of the conductive post having a concave shape. Cheng teaches doing so to provide a structural improvement of the semiconductor device by providing a molding with a height higher than a copper post in order to surround a periphery of a top surface of the copper post, so as to minimize the copper 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the top surface of the conductive post having a concave shape in the device of Kim to provide a structural improvement of the semiconductor device by providing a molding with a height higher than a copper post in order to surround a periphery of a top surface of the copper post, so as to minimize the copper post interfacing with other materials and thus prevent a development of cracks within the semiconductor device, thus ultimately improve a reliability of the semiconductor device.
With respect to Claim 2, Kim shows (Fig. 4H) wherein the top surface of the conductive post is at a lower level than a top surface of the molding layer.
With respect to Claim 3, Cheng shows (Fig. 5) wherein the conductive post is on an inner wall of the molding layer (107), and wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded.
With respect to Claim 4, Cheng shows (Fig. 5) an upper redistribution insulating layer including a first upper insulating layer (109 lower) and a second upper insulating layer (109 upper) that are sequentially stacked on the molding layer and the semiconductor chip; and an upper redistribution pattern including an upper conductive line pattern (112) and an upper conductive via pattern (114), the upper conductive line pattern being on a top surface of the first upper insulating layer (109 lower) and the 
With respect to Claim 6, Cheng shows (Fig. 5) wherein the conductive post (106) is on an inner wall of the molding layer (107), wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded, and wherein the first upper insulating layer (109 lower) is on the inner wall of the molding layer and the corner portion of the molding layer.
With respect to Claim 10, Kim shows (Fig. 2I) wherein a top surface of the molding layer is coplanar with a top surface of the semiconductor chip.
With respect to Claim 11, Kim shows (Fig. 4H) wherein the molding layer includes an epoxy molding compound, and the conductive post includes copper.
With respect to Claim 12, Kim shows (Fig. 4H) most aspects of the current invention including a semiconductor package comprising:
a lower redistribution structure (100) including a lower redistribution insulating layer (111) and a lower redistribution pattern (131)
a semiconductor chip (310) on a first surface of the lower redistribution insulating layer, the semiconductor chip being electrically connected to the lower redistribution pattern
a molding layer (20) on a side surface of the semiconductor chip
a conductive post (220) in the molding layer, the conductive post having a bottom surface and a top surface, the bottom surface of the conductive post being in contact with the lower redistribution pattern of the lower redistribution 
However, Kim does not explicitly disclose wherein the conductive post is on an inner wall of the molding layer, and wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded.
On the other hand, Cheng shows (Fig. 5) an semiconductor device, comprising a molding layer (107) on at least a portion of a semiconductor chip (102), a conductive post (106) in the molding layer, the conductive post having a bottom surface and a top surface, wherein the conductive post is on an inner wall of the molding layer, and wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded. Cheng teaches doing so to provide a structural improvement of the semiconductor device by providing a molding with a height higher than a copper post in order to surround a periphery of a top surface of the copper post, so as to minimize the copper post interfacing with other materials and thus prevent a development of cracks within the semiconductor device, thus ultimately improve a reliability of the semiconductor device (column 4 lines 29-39).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the top surface of the conductive post having a concave shape in the device of Kim to provide a structural improvement of the semiconductor device by providing a molding with a height higher than a copper post in order to surround a periphery of a top surface of the 
With respect to Claim 13, Cheng shows (Fig. 5) further comprising: an upper redistribution insulating layer (109 lower) on the top surface of the molding layer and the top surface of the conductive post, wherein the upper redistribution insulating layer is on the inner wall of the molding layer and the corner portion of the molding layer.
With respect to Claim 15, Cheng shows (Fig. 5) wherein the inner wall of the molding layer comprises a first inner wall that is opposite a second inner wall of the molding layer, and wherein the conductive post extends continuously from the first inner wall of the molding layer to the second inner wall of the molding layer.
With respect to Claim 16, Cheng shows (Fig. 4) wherein a central portion of the top surface of the conductive post is at a higher level than an edge portion of the top surface of the conductive post.
With respect to Claim 18, Kim shows (Fig. 4H) most aspects of the current invention including a semiconductor package comprising:
a lower redistribution structure (100) including a lower redistribution insulating layer (111) and a lower redistribution pattern (131)
a lower semiconductor chip (310) on a first surface of the lower redistribution insulating layer, the lower semiconductor chip being electrically connected to the lower redistribution pattern
a conductive post (220) on the first surface of the lower redistribution insulating layer, the conductive post being electrically connected to the lower redistribution pattern
a molding layer (20) on a side surface of the lower semiconductor chip and a side surface of the conductive post, the molding layer having a top surface at a higher level than the top surface of the conductive post
However, Kim does not explicitly disclose wherein the top surface of the conductive post having a concave shape, an upper redistribution structure on the molding layer and the lower semiconductor chip, the upper redistribution structure including an upper redistribution insulating layer and an upper redistribution pattern, the upper redistribution insulating layer being on the top surface of the conductive post, and the upper redistribution pattern penetrating a portion of the upper redistribution insulating layer and contacting the conductive post.
On the other hand, Cheng shows (Fig. 5) an semiconductor device, comprising a molding layer (107) on at least a portion of a semiconductor chip (102), a conductive post (106) in the molding layer, the molding layer on a side surface of the lower semiconductor chip and a side surface of the conductive post, wherein the top surface of the conductive post having a concave shape, an upper redistribution structure on the molding layer and the lower semiconductor chip, the upper redistribution structure including an upper redistribution insulating layer (109 lower) and an upper redistribution pattern (112), the upper redistribution insulating layer being on the top surface of the conductive post, and the upper redistribution pattern penetrating a portion of the upper redistribution insulating layer and contacting the conductive post. Cheng teaches doing 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the top surface of the conductive post having a concave shape in the device of Kim to provide a structural improvement of the semiconductor device by providing a molding with a height higher than a copper post in order to surround a periphery of a top surface of the copper post, so as to minimize the copper post interfacing with other materials and thus prevent a development of cracks within the semiconductor device, thus ultimately improve a reliability of the semiconductor device (column 4 lines 29-39).
With respect to Claim 19, Cheng shows (Fig. 5) wherein the conductive post is on an inner wall of the molding layer, wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded, and wherein the upper redistribution insulating layer is on the inner wall of the molding layer and the corner portion of the molding layer.
Claims 5, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,633,939) in the view of Cheng (US 9,159,678) and in further view of Chen (US 2017/0271248).

With respect to Claim 5, Kim shows (Fig. 4H) most aspects of the current invention. However, Kim does not show wherein the upper redistribution pattern further includes a plurality of upper conductive via patterns connected to the upper conductive line pattern, and wherein each of the plurality of upper conductive via patterns is in contact with the top surface of the conductive post.
On the other hand, Chen shows (Fig. 1) an semiconductor device, comprising a molding layer (140) on at least a portion of a semiconductor chip (130), a conductive post (132) in the molding layer, an upper redistribution structure (150) including an upper redistribution insulating layer (156, 152) and an upper redistribution pattern, wherein the upper redistribution pattern further includes a plurality of upper conductive via patterns (154) connected to an upper conductive line pattern (158), and wherein each of the plurality of upper conductive via patterns is in contact with the top surface of the conductive post. Chen teaches doing so to allow different kinds of integrated circuits (IC) such as a control IC or a high voltage chip to be packaged with higher flexibility in choices (par 20).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the upper redistribution pattern further includes a plurality of upper conductive via patterns connected to the upper conductive line pattern, and wherein each of the plurality of upper conductive via patterns is in contact with the top surface of the conductive post in the device of Kim to allow different kinds of integrated circuits (IC) such as a control IC or a high voltage chip to be packaged with higher flexibility in choices (par 20).

With respect to Claim 20, Kim shows (Fig. 4H) most aspects of the current invention. However, Kim does not show further comprising: an upper semiconductor chip on the upper redistribution structure, the upper semiconductor chip being electrically connected to the conductive post through the upper redistribution pattern.
On the other hand, Chen shows (Fig. 1) an semiconductor device, comprising a molding layer (140) on at least a portion of a semiconductor chip (130), a conductive post (132) in the molding layer, an upper redistribution structure (150)including an upper redistribution insulating layer (156, 152) and an upper redistribution pattern, and further comprising: an upper semiconductor chip (170) on the upper redistribution structure, the upper semiconductor chip being electrically connected to the conductive post through the upper redistribution pattern. Chen teaches doing so to allow different kinds of integrated circuits (IC) such as a control IC or a high voltage chip to be packaged with higher flexibility in choices (par 20).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have further comprising: an upper semiconductor chip on the upper redistribution structure, the upper semiconductor chip being electrically connected to the conductive post through the upper redistribution pattern in the device of Kim to allow different kinds of integrated circuits (IC) such as a control IC or a high voltage chip to be packaged with higher flexibility in choices (par 20).
With respect to Claim 21, Chen shows (Fig. 1) wherein the upper redistribution pattern includes a plurality of upper conductive via patterns (154), and each of the plurality of upper conductive via patterns penetrates a portion of the upper redistribution 
With respect to Claim 23, Chen shows (Fig. 1) wherein the upper redistribution pattern further includes an upper seed layer (158), the upper seed layer including a first portion on side walls of the plurality of upper conductive via patterns and a second portion between the plurality of upper conductive via patterns and the top surface of the conductive post. (motivation to do so provided above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814